PER CURIAM.
On this direct appeal following resen-tencing pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), appellant argues that his primary offense of sexual battery on a child age twelve or older but less than eighteen by a familial custodian in violation of section 794.011(8)(b), Florida Statutes (1997), should have been scored as a Level 7, rather than a Level 9, offense. He alleges, further, that the error resulted in an improper departure sentence without written reasons. The state concedes that the outcome of this appeal is controlled by our recent decision in Holt v. State, 808 So.2d 290 (Fla. 1st DCA 2002). Accordingly, as in Holt, we reverse and remand for resentencing scoring the primary offense as a Level 7 offense pursuant to the 1994 guidelines.
REVERSED and REMANDED, with directions.
ALLEN, C.J., MINER and WEBSTER, JJ., concur.